DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 8/2/2022.
In instant Amendment, claims 1, 3-7, 9, 10, 12 and 15-18 have been amended; claims 2, 13 and 14 have been canceled; claims 1 and 12 are independent claims. Claims 1, 3-12 and 15-19 have been examined and are pending. This Action is made Final. 

Response to Arguments
The Claim Objections to Claims 6 and 15 are withdrawn as the claims have been amended.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s arguments in the instant Amendment with respect to 35 U.S.C 103, have been fully considered but they are not persuasive
Applicant Argues: Applicant respectfully disagrees with the characterization of the supposed disclosure of Umesawa... However, in contrast with Claim 1, Umesawa is silent in discussing that server computer 1 would record the connection event after server computer rejects the connection packet. Umesawa explicitly describes that server computer “waits for the next connection request. Since Umesawa fails to discuss that server computer 1 would record the connection event after server computer 1 rejects the connection packet, Umesawa also fails to discuss that server computer 1 could parse from the recorded connection events to derive authentication information of client computer 2... However, in contrast with claim 1, Umesawa fails to teach or suggest that the server names are derived from parsing the failed connection events ... However, in contrast with claim 1, Umesawa fails to teach or suggest that the combination of port numbers is derived from parsing the failed connection events. As can been seen, Umesawa clearly describes that "a combination of port numbers necessary for identifying a client computer  2 when it is connected to a certain server computer 1." As best understood, the combination of port numbers could be stored after the client computer is successfully connected to certain server computer 1. As discussed in cited paragraph [0173], Umesawa describes that "If it is determined that the destination of the connection request packet is one of the authentication ports, the connection request packet is temporarily stored in the packet storage 170. Then, the server computer 1 refers to the connection control table 1210, and determines whether there is an entry corresponding to the connection requester (step S1030)." However, in contrast with claim 1, Umesawa discusses that the connection request packet is temporarily stored after it is determined that the destination of the connection request packet is one of the authentication ports held by the determination table 1110. As best understood, the connection request packet is stored after it is determined, at least partially, that the connection attempt is successful. Otherwise, the description of paragraph [0173] contradicts that of paragraph [0172]. Accordingly, Umesawa fails to teach or suggest at paragraph [0173] that the destination of the connection request packet is derived from parsing the failed connection events. As such, Umesawa also fails to teach or suggest "parsing from the one or more recorded connection events of the terminal device to derive authentication information of the terminal device" recited in amended claim 1. pp.6-9.
	Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes respectfully notes Umesawa does in fact teach the claimed features as argued by Applicant.  The examiner notes in FIG. 12 of Umesawa, the server contains a reception management unit that makes an entry of information that includes “information” of the packet in a connection control table, see FIG. 12 and [0154].  The examiner notes that Umesawa notes a client is not given access until conditions for establishing a connection are satisfied (i.e., entries in the connection control table satisfies the conditions for establishing a connection, see [0155]-[0156]).  Thus as reasonably constructed, the server does “rejection” a first connection request as the client is not given access until conditions are satisfied, at the same time it records such information into connection control table.  Thus, the server continues to monitor the control table entries for a given client until conditions are satisfied, see [0155].  The examiner notes this reads on “parsing from the one or more recorded connection events of the terminal device to derive authentication information of the terminal device.” The examiner notes by monitoring (i.e., parsing) such information the server devices the authentication information for a given client, i.e. access pattern information (see, [0155]).  Thus, when the second connection request is received (i.e., next port number in the patter, see FIG. 13A-C and [0162], it would contain the final port number for the client device, thus comprising the authentication information of the terminal device.  The server then based on the monitoring would know that the conditions are satisfied for the client and then the client would be authenticated, see [0154]-[0156].  Thus as reasonably constructed Umesawa does in fact read on rejecting, parsing, and receiving as argued by Applicant.  Therefore the examiner finds these arguments not persuasive. 
Applicant Argues: Given that, implementation of Zhang’s [sic] teaching into Umesawa will make it unsatisfactory for its intended purpose. Accordingly, Zhang [sic] fails to provide any motivation for a person of ordinary skill in the art to modify Umesawa to arrive at the technical solution defined in claim 1. p. 10.
Examiner’s Response:  The examiner respectfully disagrees.  Zhou teaches concepts in which a terminal can access normally or fails to access as per FIG. 2 and [0043].  The examiner notes a person of ordinary skill in the art would realize from such teachings of just [0043] that a router can be configured to allow or not allow a connection.   The examiner notes the use of the blacklist, as argued by applicant, is not be relied on.  Further, Zhou teaches modifications, equivalent replacements and improvements made without departing from the spirit and principle of the present disclosure shall also fall within the scope of the present disclosure, see [0047], thus a person of ordinary skill in the art could reasonably construct from [0043] of allowing or not allowing access to a wireless router, similar to examiner’s construction.  Thus, by using simple substitution the server of Umesawa could be replaced for the router of Zhou and still have all the same functionality as taught by Umesawa.  Therefore, the examiner finds this argument not persuasive. 











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 9-12, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umesawa et al. (US 2005/0094637 A1) in view of Zhou et al. (US 2016/0261601 A1) and Adrangi (US 2017/0289159 A1).

Regarding Claim 1;
Umesawa discloses a method for ... access authentication, comprising: 
rejecting, by a, ...device, a first connection request sent for a first ... identifier of the ... routing device by a terminal device and recording one or more a connection events until a preset condition is satisfied ([0154] - At the same time, the unit 35 makes an entry of information that includes information (e.g., a source IP address) for identifying the client computer 2 from which the connection request packet is sent to a connection control table 1200, and a destination port number, i.e., the port-number (=authentication port number) used in the present server computer designated by the client computer 2. If the connection control table 1200 already holds an entry of the information for identifying the client computer 2, it is sufficient if the destination port number is added to the existing entry. On the other hand, if there is no such entry, a new entry for the information is added and [0155] - A monitor 140 monitors whether each entry in the connection control table 1200 satisfies the conditions for establishing a connection. The conditions mean that the access pattern information for each client computer 2 arranged in the determination table 1100 is completely satisfied. If the conditions for establishing a connection are satisfied, the monitor 140 informs a connection request acknowledgement packet generator 150 of this and [0172]);
 parsing from the one or more recorded connection events of the terminal device to derive authentication information of the terminal device ([0155] and [0162]-[0163] - The connection establishment table 1010 holds server names for discriminating server computers 1 that perform authentication, in relation to respective combinations of port numbers needed for authentication. As previously explained, each authentication port number in the table is commonly used as secret information between a certain client computer 2 and each server computer 1. The determination table 1110 holds a combination of port numbers necessary for identifying a client computer 2 when it is connected to a certain server computer 1. Each authentication port number is commonly used as secret information between client computers 2 and the server computer 1. In this table example, a common combination of authentication port numbers is used for all client computers 2 and [0173]); 
receiving, by the ... routing device, a second connection request sent by the terminal device for a second... identifier of the .... routing device,  wherein the second connection request comprises the authentication information of the terminal device ([0155] - A monitor 140 monitors whether each entry in the connection control table 1200 satisfies the conditions for establishing a connection. The conditions mean that the access pattern information for each client computer 2 arranged in the determination table 1100 is completely satisfied. If the conditions for establishing a connection are satisfied, the monitor 140 informs a connection request acknowledgement packet generator 150 of this); The examiner constructs from Umesawa, at least two, connection requests – The first connection request w/ port number being rejected and recorded, which is then parsed for “determination”, and then the second connection request w/ port number being received and then “parsed/determined” to satisfy the conditions for establishing a connection based on the access pattern (i.e., combination first/second port numbers, see [0162]-[0163]).    
authenticating the terminal device by using the authentication information ([0155] - The conditions mean that the access pattern information for each client computer 2 arranged in the determination table 1100 is completely satisfied. If the conditions for establishing a connection are satisfied, the monitor 140 informs a connection request acknowledgement packet generator 150 of this).
Umesawa fails to explicitly disclose a method for wireless access authentication comprising: 
rejecting, by a wireless routing device, a connection request sent by a terminal device for a first identifier of the wireless routing device;
...
receiving, by the wireless routing device...  a second device identifier of the wireless routing device...
However, in an analogous art, Zhou teaches [concepts of] a method for wireless access authentication comprising (Zhou, [0043]): 
rejecting, by a wireless routing device, a connection request sent by a terminal device... (Zhou, [0043]) and general concepts of the wireless routing device (Zhou, [0043]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of use of a wireless access authentication comprising a wireless routing device the Adrangi reference for the routing device of the Umesawa reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
However, in an analogous art, Adrangi teaches concepts of using:
connection request sent by a terminal device for a first identifier of the wireless routing device (Adrangi, [0024]-[0028]  – Using examples disclosed herein, a Wi-Fi AP advertises an open SSID to Wi-Fi enabled devices (e.g., client devices). When a client device connects to the Wi-Fi AP via the open SSID, a firewall of the Wi-Fi AP only allows the device to connect to one or more database proprietors and/or an EPID verifier server... Once the Wi-Fi AP authenticates the client device, the firewall of the Wi-Fi AP allows the client device total access to the Internet. In some examples, the Wi-Fi AP may open a hidden SSID with full and secure access to a network using a PMK based on a random access token. The PMK is random and not known by any other user, thereby preserving confidentiality. In such examples, the client device may connect to Wi-Fi AP via the hidden SSID using the PMK.). 
...
receiving...  [a second connection request sent by the terminal device for] a second device identifier of the wireless routing device. (Adrangi, [0024]-[0028]  – Using examples disclosed herein, a Wi-Fi AP advertises an open SSID to Wi-Fi enabled devices (e.g., client devices). When a client device connects to the Wi-Fi AP via the open SSID, a firewall of the Wi-Fi AP only allows the device to connect to one or more database proprietors and/or an EPID verifier server... Once the Wi-Fi AP authenticates the client device, the firewall of the Wi-Fi AP allows the client device total access to the Internet. In some examples, the Wi-Fi AP may open a hidden SSID with full and secure access to a network using a PMK based on a random access token. The PMK is random and not known by any other user, thereby preserving confidentiality. In such examples, the client device may connect to Wi-Fi AP via the hidden SSID using the PMK.).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution and using of a first identifier of the wireless routing device and a second device identifier of the wireless routing device of the Adrangi reference as the identifiers for a respective combinations of ... needed for authentication of the Umesawa reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (i.e., rejecting “full/secure access” by use of the open SSID of first connection request until the second connection request is satisfied (i.e. receiving the hidden SSID).

Regarding 3;
Umesawa and Zhou and Adrangi disclose the method to Claim 2.
Adrangi further teaches wherein the method further comprising: if the second connection request for a second device identifier of the wireless routing device sent by a terminal device passes authentication is received, permitting the terminal device to access the second device identifier. (Adrangi, [0024]-[0028]  – Once the Wi-Fi AP authenticates the client device, the firewall of the Wi-Fi AP allows the client device total access to the Internet. In some examples, the Wi-Fi AP may open a hidden SSID with full and secure access to a network using a PMK based on a random access token. The PMK is random and not known by any other user, thereby preserving confidentiality. In such examples, the client device may connect to Wi-Fi AP via the hidden SSID using the PMK.).

Regarding 4;
Umesawa and Zhou and Adrangi disclose the method to Claim 1.
Umesawa further discloses wherein the step of rejecting, by the ... device, the first connection request for a first... identifier of the routing device sent by the terminal device and recording the one or more connection events until the preset condition is satisfied, comprising: determining, by the ... device, whether the terminal device sending the first connection request has passed authentication ([0115] - A monitor 140 monitors whether each entry in the connection control table 1200 satisfies the conditions for establishing a connection. The conditions mean that the access pattern information for each client computer 2 arranged in the determination table 1100 is completely satisfied. If the conditions for establishing a connection are satisfied, the monitor 140 informs a connection request acknowledgement packet generator 150 of this); if no, rejecting the first connection request sent by the terminal device and recording the connection event until the preset condition is satisfied ([0115] - A monitor 140 monitors whether each entry in the connection control table 1200 satisfies the conditions for establishing a connection. The conditions mean that the access pattern information for each client computer 2 arranged in the determination table 1100 is completely satisfied. If the conditions for establishing a connection are satisfied, the monitor 140 informs a connection request acknowledgement packet generator 150 of this);
	Zhou further teaches the wireless routing device (Zhou, [0043]).
	Similar rationale and motivation is noted for the combination of Zhou to Umesawa and Zhou as per Claim 1, above.
	Adrangi further teaches the a first device identifier of the wireless routing device  (Adrangi, [0024]-[0028]  – Using examples disclosed herein, a Wi-Fi AP advertises an open SSID to Wi-Fi enabled devices (e.g., client devices). When a client device connects to the Wi-Fi AP via the open SSID, a firewall of the Wi-Fi AP only allows the device to connect to one or more database proprietors and/or an EPID verifier server... Once the Wi-Fi AP authenticates the client device, the firewall of the Wi-Fi AP allows the client device total access to the Internet. In some examples, the Wi-Fi AP may open a hidden SSID with full and secure access to a network using a PMK based on a random access token. The PMK is random and not known by any other user, thereby preserving confidentiality. In such examples, the client device may connect to Wi-Fi AP via the hidden SSID using the PMK.). 
	Similar rationale and motivation is noted for the combination of Zhou to Umesawa and Zhou as per Claim 1, above.

Regarding 5;
Umesawa and Zhou and Adrangi disclose the method to Claim 1.
Umesawa further discloses wherein the preset condition comprising: a the first connection request sent by the terminal device is not received when a preset time period is passed ([0207] - A description will be given of a case where identification is performed, using authentication port numbers and providing a time limit to access the numbers and [0217] - Referring to both the connection control table 1230 and determination table 1130, the server computer 1 confirms whether the time measured by the timer does not exceed the time limit of identification (step S3080). If the measured time exceeds the time limit, the connection request packet is rejected and the entry of the client computer 2 is deleted from the connection control table 1230 (step S3030)); or the first connection request sent by the terminal device has been rejected for a preset number of times.

Regarding 6;
Umesawa and Zhou and Adrangi disclose the method to Claim 2.
Adrangi further teaches wherein the method further comprising: if a connection request for a second device identifier of the ... routing device sent by a terminal device that has passed authentication is received, permitting the terminal device that has passed authentication to access the second device identifier. (Adrangi, [0024]-[0028]  – Using examples disclosed herein, a Wi-Fi AP advertises an open SSID to Wi-Fi enabled devices (e.g., client devices). When a client device connects to the Wi-Fi AP via the open SSID, a firewall of the Wi-Fi AP only allows the device to connect to one or more database proprietors and/or an EPID verifier server... Once the Wi-Fi AP authenticates the client device, the firewall of the Wi-Fi AP allows the client device total access to the Internet. In some examples, the Wi-Fi AP may open a hidden SSID with full and secure access to a network using a PMK based on a random access token. The PMK is random and not known by any other user, thereby preserving confidentiality. In such examples, the client device may connect to Wi-Fi AP via the hidden SSID using the PMK.).  As constructed opening an hidden SSID reads on concepts of an “open SSID” for the second device identifier.
Zhou further teaches the wireless routing device (Zhou, [0043]).
Similar rationale and motivation is noted for the combination of Zhou to Umesawa and Zhou as per Claim 1, above.

Regarding 7;
Umesawa and Zhou and Adrangi disclose the method to Claim 1.
Umesawa and Zhou fails to explicitly disclose, i.e., more specifically [Umesawa in the second embodiment] wherein parsing from the one or more recorded connection events of the terminal device to derive the authentication information comprising: parsing the one or more recorded connection events of the terminal device into a code string according to a preset rule.
However, Umesawa in the third embodiment teaches wherein parsing from the one or more recorded connection events of the terminal device to derive the authentication information comprising: parsing the one or more recorded connection events of the terminal device into a code string according to a preset rule (Umesawa, [0258] - A monitor 3400 monitors whether the number of divisional authentication information items and restoration information items, held in each entry (discriminated by authentication session identifying information) in the connection control table 12000, reaches a predetermined value that enables authentication information to be restored. If the number reaches the predetermined value, a common key is acquired from a key table 13000, and authentication is performed based on the information arranged in the connection control table 12000. Specifically, divisional authentication information is restored to authentication information based on the restoration information. Subsequently, a message authenticator B is generated, using the same hash function as used in the client computer 2, based on the data rnd randomly generated and transmitted together with a connection request packet by the client computer 2, and the common key acquired from the key table 13000. After that, it is confirmed whether the generated message authenticator B is identical to the message authenticator A contained in the connection request packet from the client computer 2.and [0271] - Subsequently, the message authenticator A is divided (step S5040). At this time, the message authenticator A is divided into portions of a size with which each divisional message authenticator and order information for restoring each divisional message authenticator can be stored in the sequence number field. Then, a plurality of SYN packets to be transmitted to the server computer 1 are generated so that they can store respective data items formed of all divisional message authenticators A and their order information. These data items are stored into the sequence number fields of the generated packets, and the thus-obtained packets are all transmitted (step S5050). If the server computer 1 identifies each connection requester using a key number, the key number may be transmitted as part of the authentication information. The order information is necessary to arrange the connection request packets in order in a transmission path or in a transmission or reception queue. The way of determination of the order depends upon the entire size of the authentication information or the size of the message authenticator A contained therein).  As constructed restoring is a form a code string according to a preset rule.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Umesawa to the authentication of Umesawa and Zhou to include wherein parsing from the one or more recorded connection events of the terminal device to derive the authentication information comprising: parsing the one or more recorded connection events of the terminal device into a code string according to a preset rule
One would have been motivated to combine the teachings of Umesawa to Umesawa and Zhou to do so as it provides / allows modifications will radially occur to those skilled in the art, thus providing reliability connecting to a device... in response to an access request (Umesawa, [0003] and [0280])

Regarding 9;
Umesawa and Zhou and Adrangi disclose the method to Claim 7.
Umesawa further teaches wherein authenticating the terminal device by using the authentication information comprising: determining whether the parsed code string matches with a preset code string; and if yes, authentication is passed, otherwise authentication fails (Umesawa,[0258]-[0259] - Subsequently, a message authenticator B is generated, using the same hash function as used in the client computer 2, based on the data rnd randomly generated and transmitted together with a connection request packet by the client computer 2, and the common key acquired from the key table 13000. After that, it is confirmed whether the generated message authenticator B is identical to the message authenticator A contained in the connection request packet from the client computer 2. If they are identical to each other, the monitor 3400 informs a connection request acknowledgement packet generator 3500 of this. If, on the other hand, they are not identical, the packet identifications of the connection request packets included in the authentication session are determined with reference to the connection control table 12000, thereby deleting all the connection request packets from a packet storage 3700 and also deleting the entry from the connection control table 12000).
	Similar rationale and motivation is noted for the combination of Umesawa to Umesawa and Zhou as per Claim 1, above.
Regarding 10;
Umesawa and Zhou and Adrangi disclose the method to Claim 7.
Umesawa further teaches wherein the preset code string comprising: a first preset code string obtained from a network device by the ... routing device or a built-in code string of the ... routing device (Umesawa,[0258]-[0259] - Subsequently, a message authenticator B is generated, using the same hash function as used in the client computer 2, based on the data rnd randomly generated and transmitted together with a connection request packet by the client computer 2, and the common key acquired from the key table 13000. After that, it is confirmed whether the generated message authenticator B is identical to the message authenticator A contained in the connection request packet from the client computer 2. If they are identical to each other, the monitor 3400 informs a connection request acknowledgement packet generator 3500 of this. If, on the other hand, they are not identical, the packet identifications of the connection request packets included in the authentication session are determined with reference to the connection control table 12000, thereby deleting all the connection request packets from a packet storage 3700 and also deleting the entry from the connection control table 12000).
Zhou further teaches the wireless routing device (Zhou, [0043]).
Similar rationale and motivation is noted for the combination of Zhou to Umesawa and Zhou as per Claim 1, above.

Regarding 11;
Umesawa and Zhou and Adrangi disclose the method to Claim 1.
Umesawa further teaches, wherein the method further comprising: returning the authentication result to the terminal device ([0117]-[0118] – SYN-ACK).
Regarding Claim 12;
Umesawa discloses a method for ... access authentication, comprising: 
sending a fist connection request for a first... identifier of a ... routing device... to the ... routing device for multiple times according to a preset rule, so that the ... routing device rejects the first connection request, records one or more a connection event until a preset condition is satisfied (([0155] - The conditions mean that the access pattern information for each client computer 2 arranged in the determination table 1100 is completely satisfied. If the conditions for establishing a connection are satisfied, the monitor 140 informs a connection request acknowledgement packet generator 150 of this [0162]-[0163] - The connection establishment table 1010 holds server names for discriminating server computers 1 that perform authentication, in relation to respective combinations of port numbers needed for authentication. As previously explained, each authentication port number in the table is commonly used as secret information between a certain client computer 2 and each server computer 1. The determination table 1110 holds a combination of port numbers necessary for identifying a client computer 2 when it is connected to a certain server computer 1. Each authentication port number is commonly used as secret information between client computers 2 and the server computer 1. In this table example, a common combination of authentication port numbers is used for all client computers 2 and [0172]-[0173]), and authenticating a terminal device by using authentication information of the terminal device parsed from connection events ([0155] - The conditions mean that the access pattern information for each client computer 2 arranged in the determination table 1100 is completely satisfied. If the conditions for establishing a connection are satisfied, the monitor 140 informs a connection request acknowledgement packet generator 150 of this and [0167] and [0169]); and 
sending a second connection request for a second... identifier of the ... routing device to the ... routing device, wherein the second connection request comprises the authentication information of the terminal device (([0155] - A monitor 140 monitors whether each entry in the connection control table 1200 satisfies the conditions for establishing a connection. The conditions mean that the access pattern information for each client computer 2 arranged in the determination table 1100 is completely satisfied. If the conditions for establishing a connection are satisfied, the monitor 140 informs a connection request acknowledgement packet generator 150 of this and [0119] - If, on the other hand, a SYN+ACK packet corresponding to at least one of the SYN packets is received from the server computer 1, the client computer 2 transmits an acknowledgement packet (ACK packet) to the server computer 1 (step C108). As a result, a connection is established between the client computer 2 and server computer 1). The examiner constructs from Umesawa, at least two, connection requests – The first connection request w/ port number being rejected and recorded, which is then parsed for “determination”, and then the second connection request w/ port number being received and then “parsed/determined” to satisfy the conditions for establishing a connection based on the access pattern (i.e., combination first/second port numbers, see [0162]-[0163]).    
Umesawa fails to explicitly disclose a method for wireless access authentication comprising: 
sending a... connection request for a first device identifier of a wireless routing device... and concepts of a wireless routing device...; and
sending a....connection request for a second device identifier of the wireless routing device... 
However, in an analogous art, Zhou teaches [concepts of] a method for wireless access authentication comprising (Zhou, [0043]): 
sending, a connection request to a wireless routing device...(Zhou, [0043]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of use of a wireless access authentication comprising and a wireless routing device the secondary reference(s) for the device of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
However, in an analogous art, Adrangi teaches concepts of using:
sending a... connection request for a first device identifier of a wireless routing device... and concepts of a wireless routing device...;  (Adrangi, [0024]-[0028]  – Using examples disclosed herein, a Wi-Fi AP advertises an open SSID to Wi-Fi enabled devices (e.g., client devices). When a client device connects to the Wi-Fi AP via the open SSID, a firewall of the Wi-Fi AP only allows the device to connect to one or more database proprietors and/or an EPID verifier server... Once the Wi-Fi AP authenticates the client device, the firewall of the Wi-Fi AP allows the client device total access to the Internet. In some examples, the Wi-Fi AP may open a hidden SSID with full and secure access to a network using a PMK based on a random access token. The PMK is random and not known by any other user, thereby preserving confidentiality. In such examples, the client device may connect to Wi-Fi AP via the hidden SSID using the PMK.). 
...
sending a....connection request for a second device identifier of the wireless routing device... (Adrangi, [0024]-[0028]  – Using examples disclosed herein, a Wi-Fi AP advertises an open SSID to Wi-Fi enabled devices (e.g., client devices). When a client device connects to the Wi-Fi AP via the open SSID, a firewall of the Wi-Fi AP only allows the device to connect to one or more database proprietors and/or an EPID verifier server... Once the Wi-Fi AP authenticates the client device, the firewall of the Wi-Fi AP allows the client device total access to the Internet. In some examples, the Wi-Fi AP may open a hidden SSID with full and secure access to a network using a PMK based on a random access token. The PMK is random and not known by any other user, thereby preserving confidentiality. In such examples, the client device may connect to Wi-Fi AP via the hidden SSID using the PMK.).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution and using of a first identifier of the wireless routing device and a second device identifier of the wireless routing device of the Adrangi reference as the identifiers for a respective combinations of ... needed for authentication of the Umesawa reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (i.e., use of first/second device identifiers of a wireless routing device for connections).




Regarding 15;
Umesawa and Zhou and Adrangi disclose the method to Claim 14.
Adrangi further teaches wherein the first device identifier is a hidden service set (SSID)and the second device identifier is an open SSID; or the first device identifier is an open SSID and the second device identifier is an open SSID (Adrangi, [0024]-[0028]  – Using examples disclosed herein, a Wi-Fi AP advertises an open SSID to Wi-Fi enabled devices (e.g., client devices). When a client device connects to the Wi-Fi AP via the open SSID, a firewall of the Wi-Fi AP only allows the device to connect to one or more database proprietors and/or an EPID verifier server... Once the Wi-Fi AP authenticates the client device, the firewall of the Wi-Fi AP allows the client device total access to the Internet. In some examples, the Wi-Fi AP may open a hidden SSID with full and secure access to a network using a PMK based on a random access token. The PMK is random and not known by any other user, thereby preserving confidentiality. In such examples, the client device may connect to Wi-Fi AP via the hidden SSID using the PMK.).  As constructed opening an hidden SSID reads on concepts of an “open SSID” for the second device identifier.

Regarding 16;
Umesawa and Zhou disclose the method to Claim 12.
Umesawa further discloses sending the second connection request for the second ... identifier of the ... routing device to the ... routing device comprising: sending the second connection request  for the second ... identifier of the... routing device to the ... routing device when a preset time period is passed after completing sending of the first a connection request to the wireless routing device for multiple times; or sending the second connection request for the second... identifier of the ...routing device to the ... routing device after information indicating that authentication is passed is returned by the ... routing device is obtained ([0117]-[0118] – SYN-ACK).
Zhou further teaches the wireless routing device (Zhou, [0043]).
	Similar rationale and motivation is noted for the combination of Zhou to Umesawa and Zhou as per Claim 1, above.
Adrangi further teaches the second device identifier of the wireless routing device (Adrangi, [0024]-[0028]  – Using examples disclosed herein, a Wi-Fi AP advertises an open SSID to Wi-Fi enabled devices (e.g., client devices). When a client device connects to the Wi-Fi AP via the open SSID, a firewall of the Wi-Fi AP only allows the device to connect to one or more database proprietors and/or an EPID verifier server... Once the Wi-Fi AP authenticates the client device, the firewall of the Wi-Fi AP allows the client device total access to the Internet. In some examples, the Wi-Fi AP may open a hidden SSID with full and secure access to a network using a PMK based on a random access token. The PMK is random and not known by any other user, thereby preserving confidentiality. In such examples, the client device may connect to Wi-Fi AP via the hidden SSID using the PMK.). 
	Similar rationale and motivation is noted for the combination of Zhou to Umesawa and Zhou as per Claim 1, above.

Regarding Claim(s) 19; claim(s) 19 is/are directed to a/an device associated with the method claimed in claim(s) 1.  Claim(s) 19 is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.

Claim 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umesawa et al. (US 2005/0094637 A1) in view of Zhou et al. (US 2016/0261601 A1) and further in view of Colak (US 2006/0251182 A1).

Regarding 8;
Umesawa and Zhou disclose the method to Claim 7.
Umesawa teaches receiving a connection request... ([0155]).
Umesawa and Zhou fails to explicitly disclose ... representing by a binary code 1 and waiting for a preset time interval is represented by a binary code 0.
However, in an analogous art, Colak teaches concepts of a binary code ... representing by a binary code 1 and waiting for a preset time interval is represented by a binary code 0 (FIG. 3).  As constructed 31 Would be represented by 0-1-0-1 as preset time intervals t1-t.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Colak to the string of Umesawa and Zhou to include ... representing by a binary code 1 and waiting for a preset time interval is represented by a binary code
One would have been motivated to combine the teachings of Colak to Umesawa and Zhou to do so as it provides / allows where data signals can be received by other (i.e. non-target) receivers, but the data can nevertheless only be understood by the target receiver at the target location, without the necessity of coding the data (Colak, [0007]).



Regarding 17;
Umesawa and Zhou disclose the method to Claim 12.
Umesawa teaches [concepts of] wherein the preset rule comprising: sending a first connection request to the ... routing device for multiple times according to a connection request sending mechanism indicated by a preset code string, wherein ... the preset code string indicates sending the first connection request and ... waiting for a preset time interval ([0140] - Actually, however, variations exist in delay during communication. In light of this, it is necessary to impart a certain time width to the time interval held in the group identification table 120, compared to the time interval for transmission. As in the first example, different time intervals may be set for different connection requesters, or a common time interval may be set for each group]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Umesawa to the authentication of Umesawa and Zhou to include wherein the step of parsing from one or more recorded connection events of the terminal device to derive the authentication information comprising: parsing the one or more recorded connection events of the terminal device into a code string according to a preset rule
One would have been motivated to combine the teachings of Umesawa to Umesawa and Zhou to do so as it provides / allows modifications will radially occur to those skilled in the art, thus providing reliability connecting to a device... in response to an access request (Umesawa, [0003] and [0280]).
Zhou further teaches the wireless routing device (Zhou, [0043]).
	Similar rationale and motivation is noted for the combination of Zhou to Umesawa and Zhou as per Claim 1, above.
Umesawa and Zhou fails to explicitly disclose wherein 1 in the preset code string indicates sending a connection request and 0 indicates waiting for a preset time interval.
However, in an analogous art, Colak teaches wherein 1 in the preset code string indicates sending a connection request and 0 indicates waiting for a preset time interval. (FIG. 3).  As constructed 31 Would be represented by 0-1-0-1 as preset time intervals t1-t.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Colak to the string of Umesawa and Zhou to include ... wherein 1 in the preset code string indicates sending a connection request and 0 indicates waiting for a preset time interval.
One would have been motivated to combine the teachings of Colak to Umesawa and Zhou to do so as it provides / allows where data signals can be received by other (i.e. non-target) receivers, but the data can nevertheless only be understood by the target receiver at the target location, without the necessity of coding the data (Colak, [0007]).

Regarding 18;
Umesawa and Zhou disclose the method to Claim 17.
Umesawa further discloses wherein the first preset code string comprising: a preset code string set for the terminal device by a network device, or a built-in code string of the ... routing device sent by the network device to the terminal device (Umesawa,[0258]-[0259] - Subsequently, a message authenticator B is generated, using the same hash function as used in the client computer 2, based on the data rnd randomly generated and transmitted together with a connection request packet by the client computer 2, and the common key acquired from the key table 13000. After that, it is confirmed whether the generated message authenticator B is identical to the message authenticator A contained in the connection request packet from the client computer 2. If they are identical to each other, the monitor 3400 informs a connection request acknowledgement packet generator 3500 of this. If, on the other hand, they are not identical, the packet identifications of the connection request packets included in the authentication session are determined with reference to the connection control table 12000, thereby deleting all the connection request packets from a packet storage 3700 and also deleting the entry from the connection control table 12000).
Zhou further teaches the wireless routing device (Zhou, [0043]).
	Similar rationale and motivation is noted for the combination of Zhou to Umesawa and Zhou as per Claim 1, above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439